



EMPLOYMENT AGREEMENT




BETWEEN:
MOHAWK CARPET, LLC, a Delaware limited liability company with its principal
place of business located at 160 S. Industrial Boulevard, Calhoun, Georgia
30701, hereinafter referred to as “the Company”;





AND:
PAUL F. DE COCK, an individual, hereinafter referred to as “the Executive”.





PREAMBLE


Executive was recently appointed to serve as President—Flooring North America of
Mohawk Industries, Inc. (“Mohawk”), which is the ultimate parent company of the
Company. Executive and the Company desire to enter into this Employment
Agreement (the “Agreement”) to memorialize the terms of Executive’s employment
with the Company:


IT HAS BEEN AGREED AS FOLLOWS:


1    Object


1.1
The Executive shall be employed as President—Flooring North America. In his
capacity as President—Flooring North America, Executive will report directly to
W. Christopher Wellborn, President and Chief Operating Officer of Mohawk, or his
designee or successor (the “COO”).



1.2
During his employment, Executive shall have the duties, responsibilities and
authority commensurate with such position and such other duties as may be
assigned to him by the COO.

1.3
During his employment, and excluding any periods of vacation or sick leave to
which Executive is entitled, Executive agrees to (i) devote substantially all of
his business effort, time, energy, and skill to fulfill his employment duties;
(ii) faithfully, loyally and diligently perform such duties, subject to the
control and supervision of the COO; and (iii) diligently follow and implement
all lawful management policies and decisions of the Company or of Mohawk that
are communicated to Executive.

1.4
During his employment with the Company, Executive shall not be engaged in or
provide services to any other business or enterprise (whether engaged in for
profit or not) which interfere with his obligations to the Company under this
Agreement.



2    Duration


2.1
This Agreement is for an indefinite term and the employment of the Executive is
at-will. The Company may terminate the Agreement at any time by providing
written notice to the Executive. The Executive may terminate the agreement by
providing six months’ prior written notice to the Company.





1



--------------------------------------------------------------------------------




2.2
If the Company terminates the Agreement for any reason other than as set forth
in Section 2.3 or if the Executive terminates the Agreement for Good Reason, the
Company shall pay an amount equal to two times the Base Salary (as defined
below) plus two times the Target Bonus Amount (the “Termination Payment”). The
Target Bonus Amount means the Annual Cash Bonus that would have been paid to the
Executive at the target level for the year of termination if the termination had
not occurred. The Termination Payment shall be payable quarterly in 8 equal
installments, beginning on the date of such termination. “Good Reason” shall
mean (i) a reduction in the Base Salary or Annual Cash Bonus opportunity as
specified in Section 3.1 or 3.2, respectively (ii) a material diminution in
Executive’s duties or responsibilities, or (iii) a material breach of this
Agreement by the Company. 



2.3
This contract may, immediately and without notice or indemnity, be terminated by
the Company for serious cause.



The following will be considered a serious cause entitling the Company to
terminate the present agreement without any indemnity:


(i)    the commission of a criminal offence;


(ii)    fraud or embezzlement;


(iii)
the failure to comply with or the breach of any of the material terms and
conditions of the Agreement and/or the Company’s or Mohawk’s policies within
thirty (30) days after written notification of such non-compliance if such
failures or breaches are capable of remedy. If the default or breach is not
capable of remedy, the Agreement can be terminated without prior notification;



(iv)
the willful or gross neglect of the duties under the Agreement and/or the
willful or gross misconduct in the performance of such duties.



2.4
In order to receive the Termination Payment, Executive must comply with his
obligations set forth in Section 8 and execute a full and general release in
favor of the Company and its affiliates within approximately 21 days of the
termination of his employment.

2.5
Subject to Section 3.6, Executive’s employment shall terminate automatically
upon Executive’s death, in which case the Company shall have no further
obligations to Executive or Executive’s legal representatives under this
Agreement, other than for payment of any accrued portion of the Base Salary.

2.6
If the company determines in good faith that the Executive has a Disability (as
defined below), it may give Executive written notice of its intent to terminate
Executive’s employment. In such event, Executive’s employment with the Company
shall terminate effective on the 30th day alter receipt of such written notice
by Executive, provided that, within the thirty (30) days after such receipt,
Executive shall not have returned to work performing his essential job
functions, with or without reasonable accommodation. As used in this Agreement,
Disability shall mean the inability of Executive to perform the essential
functions of his job, with or without reasonable accommodation, due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six (6) consecutive months. At
the request of Executive or his personal representative, the Company’s
determination that the Disability of Executive has occurred shall be



2



--------------------------------------------------------------------------------




certified by a physician mutually agreed upon by Executive, or his personal
representative, and the Company. Subject to Section 3.6, if Executive’s
employment is terminated by reason of his Disability, the Company shall have no
further obligations to Executive under this Agreement, other than for payment of
any accrued portion of the Base Salary.






3.
Compensation and Benefits



3.1
The Company will pay to Executive a base salary at the rate of U.S. $640,000 per
year (“Base Salary”), less normal withholdings, payable twice monthly in 24
equal installments or other installments as are or become customary under the
Company’s payroll practices. The Company shall review Executive’s Base Salary
annually, and it may increase from year to year. Such adjusted salary then shall
become Executive’s Base Salary for purposes of this Agreement.

3.2
Executive shall also be eligible to receive an Annual Cash Bonus, based on the
financial goals of the business. For the first year of the Agreement, the
Executive will be eligible to receive an Annual Cash Bonus ranging from 45%
(threshold) to 75% (target) to 112.5% (maximum) of the Base Salary. In
subsequent years, goals and bonus opportunity will be reviewed and established
each year in collaboration with business needs, provided that the bonus
opportunity will not be less in the aggregate than the amounts set forth in this
agreement.

3.3
On December 1, 2018 Executive received a grant of 7,809 (Seven Thousand Eight
Hundred Nine) restricted stock units (“RSUs”), each of which will convert into
one share of Mohawk common stock on the 5th anniversary of the grant date (the
“Special Award”). In addition, Executive shall be eligible to receive an annual
Long-Term Incentive payment, paid in the form of RSUs based on the financial
goals of the business (the “Long-Term Incentive Payment”). The RSUs that the
Executive receives as the Long-Term Incentive Payment vest over a period of
three (3) years, at 33% per year. For the first year of the Agreement, the
dollar value of the Long-Term Incentive Payment that the Executive will be
eligible to receive will range from 75% (threshold) to 120% (target) to 210%
(maximum) of the Base Salary. The amount of the award at target will be based on
three components; 30% Fixed, 40% Business Unit Performance and 50% 3 Year
Relative Total Shareholder Return (TSR). The Long-Term Incentive Payment is
granted pursuant to and subject to the terms and conditions of the Mohawk 2017
Incentive Plan or any successor plan thereto. In subsequent years, goals and
incentive opportunity will be reviewed and established each year in
collaboration with business needs, provided that the incentive opportunity will
not be less in the aggregate than the amounts set forth in this agreement.

3.4
Notwithstanding anything in the 2017 Incentive Plan to the contrary, if the
Agreement is terminated by the Company for any reason other than pursuant to
Section 2.3 hereof, the Special Award will continue to vest as if this Agreement
had not terminated, provided that the Executive complies with the obligations
set forth in Section 8. If the Executive breaches any of its obligations under
Section 8 after the termination of this Agreement, the Special Award shall be
forfeited automatically without any further action on the part of the Company or
Mohawk. The terms and conditions governing the Special Award are hereby amended
to incorporate the foregoing special vesting conditions.



3



--------------------------------------------------------------------------------




3.5
The Executive shall be entitled to participate in the retirement and welfare
benefit plans, practices and programs provided by the Company to
similarly-situated employees and subject to eligibility requirements and terms
and conditions of each such plan; provided, however, that nothing herein shall
limit the ability of the Company to amend, modify or terminate any such benefit
plans, policies or programs at any time and from time to time. Without limiting
the foregoing, Executive shall be entitled to 4 weeks paid vacation.

3.6.
If this Agreement is terminated by either party for any reason other than by the
Company pursuant to Section 2.3, then the Company shall reimburse the Executive
for any reasonable and documented expenses incurred by the Executive to relocate
himself and his family from the United States to Belgium.



4    Reimbursement of business expenses


All reasonable and documented business expenses incurred by the Executive
exclusively in the performance and for the purposes of his duties will be borne
by the Company and reimbursed to the Executive.


5    Reserved


6    Confidentiality


6.1
The Executive acknowledges and agrees that any information disclosed to the
Executive by the Company or its affiliates in relation with the present
agreement and/or the Executive’ duties is confidential. The Executive also
acknowledges and accepts that any such information will be treated and held in
strict confidence and not used by the Executive nor revealed in any way
whatsoever, either directly or indirectly, to any third parties during the
course of the present agreement or after its termination.



6.2
The Executive acknowledges and agrees that any information the Executive
develops under or as a result of the performance of his duties is confidential
and that any such information will be held in strict confidence and not revealed
in any way whatsoever, either directly or indirectly, to any third parties.



6.3
The confidentiality undertakings of articles 6.1 and 6.2 will end when the
confidential information falls in the public domain, without fault of the
Executive.



6.4
The Executive must not make any publicity or media releases in the framework of
the Agreement, using the name of Mohawk or the Company, without its prior
written consent.



7    Return of property


7.1
All records, files, memoranda, reports, price lists, customer lists, drawings,
plans, sketches, documents and the like (together with all copies thereof)
relating to the business of the Company or its affiliates and all other property
of the Company or its affiliates related to the Executive’ duties (including but
not limited to documents, notes, memoranda, floppy disks, computer programs,
reports, software and all other information and data), which the Executive uses
or prepares or comes



4



--------------------------------------------------------------------------------




in contact with in the course of executing this agreement remains, as between
the Parties to the Agreement, the sole property of the Company or the respective
affiliate.


7.2
Upon the termination of the Agreement (however caused), the Executive will
immediately return to the Company all the Company’s property in his possession
or under his control without keeping copies of such items or passing them (or
the copies) to any third party, whatever the importance of it may be.



8    Non-competition


8.1
The Executive explicitly agrees and undertakes that he shall not, except with
the prior written consent of the Company, whether directly or indirectly,
whether remunerated or not, for a period of 2 (two) years following the
termination of the present agreement by the Company or by himself and for
whatsoever reason and in any country in which Mohawk and its affiliates conduct
business:



(i)
engage himself or through a third party, be employed by, consult for, have an
interest in or in any way assist any person or company directly or indirectly
engaged in the business of the Company or its affiliates or any related
activities;



(ii)
solicit or endeavour to entice away from or discourage from being employed by
the Company any Manager or client of the Company or its affiliates, whether or
not such person would commit a breach of contract by reason of leaving
employment.



(iii)    canvass or solicit the custom of or deal with or provide services to
any person, firm             or company who at any time was client of or dealt
with the course of providing the             services, to the extent it relates
to competing products.


9    Intellectual property


9.1
The Executive undertakes to inform the Company about any work, invention,
discovery or improvement, patentable or protectable by any other intellectual
right, including copyright or not, which it may create, design or produce,
either alone or in conjunction with others, including but not limited to all
documents, drawings, plants, designs and models, printed circuit boards,
software programs and semi-conductor chips and related documentation, in the
course of his employment or relating to, or which is likely to become connected
with, any matter whatsoever constituting or which might constitute a Company’s
activity, or which has been or may be investigated by the latter.



9.2
The Executive agrees that such work, inventions, discoveries or improvements
belong exclusively to the Company and hereby assigns and transfers any and all
right including the copyright therein to the Company. The Executive shall
refrain from any act which would infringe the Company’s rights, shall execute
and deliver all documents or statements necessary to implement such assignment
or transfer and shall not register any patent relating to these inventions
without the approval of the Company.



9.3
The Executive acknowledges that such assignment and transfer of rights are
adequately compensated by the remuneration as provided in the present agreement.



10.    Severability




5



--------------------------------------------------------------------------------




The nullity or the enforceability of any provision of the Agreement does not
affect the validity and the enforceability of the other provisions.
11.    Prior Agreements


This Agreement contains the entire agreement of the parties and supersedes any
and all prior agreements, whether oral or in writing, that possibly could have
existed between the concerned parties with respect to the same subject
employment matter and can only be modified by means of a written agreement
between all parties.
12.    Confidentiality of the Agreement


12.1
Except as provided in Article 12.2, this Agreement is confidential and prior
consent of both parties must be obtained before communicating about this
Agreement or its contents.



12.2
The provisions in Article 8 must be disclosed to any entity or person with whom
or which Executive is in contact regarding employment or engagement for
professional services during the Restricted Period.



13.    Notification


All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to Executive:    If to the Company:
On file with the Company    Mohawk Carpet, LLC
c/o General Counsel
160 South Industrial Boulevard
Calhoun, Georgia 30701
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
14.    Applicable law and jurisdiction


14.1.1
The Agreement shall be governed by and interpreted according the law of the
state of Georgia, United States, without regard to its conflict of law
provisions.

14.1.2
The parties agree that the exclusive forum for any action to enforce this
Agreement, as well as any action relating to or arising out of this Agreement,
shall be the Superior Court of Whitfield County, Georgia or the United States
District Court for the Northern District of Georgia, Rome Division. With respect
to any such court action, Executive hereby (i) irrevocably submits to the
personal jurisdiction of such courts; (ii) consents to service of process; (iii)
consents to venue; and (iv) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction,
service of process, or venue. The parties further agree that the courts listed
above are convenient forums for any dispute that may arise herefrom and that
neither party shall raise as a defense that such courts are not convenient
forums.



6



--------------------------------------------------------------------------------




15.    Survival


Articles 6 - 15 shall survive the termination of Executive’s employment or the
termination of this Agreement.




[Signatures appear on the following page]


7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused these presents to be executed in its name on its behalf.
Executive
 
Mohawk Carpet, LLC
 
 
 
/s/ Paul F. De Cock
 
/s/ W. Christopher Wellborn
Paul F. De Cock
 
W. Christopher Wellborn
 
 
Chief Operating Officer
December 29, 2018
 
December 20, 2018
 
 
 





8

